DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/22 has been entered.  
The amendment filed 10/24/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: claim 13 (depending from amended claim 9) now requires “ the first and second angle sensors are magnetoresistive linear sensors … the first and second angle sensors are single-axis sensors” i.e. the sensors are both magnetostrictive linear sensors and single axis sensors. Notwithstanding that one of ordinary skill in the art would know that single axis sensors and linear sensors are distinct; the original disclosure does not describe the sensors as being both. The original disclosure (¶0022) describes ” linear sensors (including magnetoresistive sensors, laser sensors, string potentiometers, etc.), rotary angle position sensors, inertial measurement units (IMUs), single axis sensors…” [emphasis added]. Although one could read that paragraph as allowing for linear sensor in combination with single axis, the claim language calls for the sensor to be both.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As noted above, the sensor being both linear and single axis is not described in the original disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In light of the specification (¶0022) t is not clear whether the claim is intended to require more than one sensor (a linear sensor in combination with a single axis sensor) or a linear single axis sensor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 3, 5, 6, 8, 9, 10, 11, 13, 14, 15, 17, 18, 19, 20, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 8,424,972 Berning et al. in view of Johnson US Patent Application Publication 2015/0132059; US Patent Application Publication 20180163364  HUISSOON and Schoenmaker et al US Patent Application Publication 20080263908 .
Regarding independent claim 1:
Berning describes a construction vehicle 1 with frame 4 milling drum 6 surrounded by enclosure 9/10/14/15; front left/front right/rear transportation devices (2&3); front left/front right/rear lifting columns (12&13); controller 23 configured to control movement of the lifting columns (col. 3 Iines 15-20); inclination control system (coextensive with controller 23) also including first sensor 43 associated with first transportation device to detect an angle of the device relative to the frame (col. 3 lines 5-9 and col. 11 lines 47-49) and the controller configured to determine an inclination of the frame relative to the ground (col. 3line6) and control one or more of the lifting columns (col 3 lines 17-20) to change the inclination. 
Berning describes multiple sensors (col. 11 line 47 and col. 3 lines 5-20) but lacks the using the average value.
Johnson —in the same field of endeavor-describes using average value (e.g. claim 14) of left and right sides. One of ordinary skill in the art would understand that the average value would accommodate minor variations.
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Berning to have used the average as claimed.
Berning as modified in view of Johnson still lacks the angle detecting sensors being magnetoresistive linear sensors.
Huissoon –in the same field of endeavor—describes a machine with controller and describes ¶0050 measuring the angle between parts using a linear sensor at an articulation between parts.  This suggests to one of ordinary skill in the art that the linear sensor is a suitable replacement to the angle measuring sensor of Berning. Moreover, with the substitution of a linear sensor to measure the angle in place of the angle sensor of Berning, the substituted components would have predictably performed to measure the angle. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have substituted linear sensors for the sensors of Berning.
Berning, as modified in view of Johnson and Huissoon, still lacks the magnetoresistive sensor.
Schoenmaker—in the same field of endeavor- describes (¶0029) magnetoresistive linear sensors for measuring angle. This suggests to one of ordinary skill in the art that the linear magnetosresistive sensor is a suitable replacement to the linear angle measuring sensor of Huissoon. Moreover, with the substitution of a magentoresistive linear sensor to measure the angle in place of the angle sensor of Berning, the substituted components would have predictably performed to measure the angle. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have substituted magentoresistive linear sensors for the sensors of Berning. 
With regards to claim 2- Berning col. 11 line47.
With regards to claim 3 Berning—as modified-- lacks the first sensor extends along its axis between the transportation device and its column of claim 3.
Huissoon describes the using a linear sensor at an articulation between parts.  This suggests to one of ordinary skill in the art the sensor extending along its axis between the transportation device and the column as claimed in claim 3 would be a suitable way to measure the angle
With regards to claim 5: Berning col. 11 line 47 and col. 3 lines 5-20.
With regards to claim 6: see Berning figure 8 which shows four lifting cylinders and col. 11 lines 47-060 which describes each lifting cylinder has the angular sensor.  Having angular sensors on all four columns would necessarily result in first/second on the rear.
With regards to claim 8: “orthogonal” (Berning col. 3 line 8) anticipates fixed angle.


Regarding independent claim 9:
Berning describes the milling machine 1 with frame 4, drum 6, plurality of transportation devices 2/3 including first and second rear devices (see figure 8 which shows four- two front/two rear) first/second rear lifting columns 12 and inclination control system including first/second angle sensor 43 and controller 23 configured to extend/retract (col. 3 lines 6-20).
 Berning describes multiple sensors (col. 11 line 47 and col. 3 lines 5-20) but lacks the using the average value.
Johnson —in the same field of endeavor-describes using average value (e.g. claim 14) of left and right sides. One of ordinary skill in the art would understand that the average value would accommodate minor variations.
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Berning to have used the average as claimed.
Berning as modified in view of Johnson still lacks the angle detecting sensors being magnetoresistive linear sensors.
Huissoon –in the same field of endeavor—describes a machine with controller and describes ¶0050 measuring the angle between parts using a linear sensor at an articulation between parts.  This suggests to one of ordinary skill in the art that the linear sensor is a suitable replacement to the angle measuring sensor of Berning. Moreover, with the substitution of a linear sensor to measure the angle in place of the angle sensor of Berning, the substituted components would have predictably performed to measure the angle. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have substituted linear sensors for the sensors of Berning.
Berning, as modified in view of Johnson and Huissoon, still lacks the magnetoresistive sensor.
Schoenmaker—in the same field of endeavor- describes (¶0029) magnetoresistive linear sensors for measuring angle. This suggests to one of ordinary skill in the art that the linear magnetosresistive sensor is a suitable replacement to the linear angle measuring sensor of Huissoon. Moreover, with the substitution of a magentoresistive linear sensor to measure the angle in place of the angle sensor of Berning, the substituted components would have predictably performed to measure the angle. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have substituted magentoresistive linear sensors for the sensors of Berning. 
With regards to claim 10-Berning col. 11 line47.
With regards to claim 11: see Berning figure 10 and col. 11 lines 40-60. It is clear that when the parallel orientation is achieved on level ground, the orientation would be 90° as claimed.
Regarding claim 13: Berning is silent with regards to the number of axes measured, but it is clear from the disclosure that only one axis of motion is expected and It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have used a single axis sensor as claimed.

Regarding independent claim 14:
Berning describes a method for controlling inclination of a milling machine including collecting at an inclination control system 23 including a first angle sensor 43, a first angle of a rear transportation device; determining that the first angle indicates that the frame is at incorrect orientation and extending/retracting the lifting column (col. 3 lines 5-20) . Although Berning does not explicitly describe the collecting the second angle and determining the second angle is correct, this is implicit and would be understood to one of ordinary skill in the art to be part of the “automatic” controlling.
Berning describes multiple sensors (col. 11 line 47 and col. 3 lines 5-20) but lacks the using the average value.
Johnson —in the same field of endeavor-describes using average value (e.g. claim 14) of left and right sides. One of ordinary skill in the art would understand that the average value would accommodate minor variations.
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Berning to have used the average as claimed.

Berning as modified in view of Johnson still lacks the angle detecting sensors being magnetoresistive linear sensors.
Huissoon –in the same field of endeavor—describes a machine with controller and describes ¶0050 measuring the angle between parts using a linear sensor at an articulation between parts.  This suggests to one of ordinary skill in the art that the linear sensor is a suitable replacement to the angle measuring sensor of Berning. Moreover, with the substitution of a linear sensor to measure the angle in place of the angle sensor of Berning, the substituted components would have predictably performed to measure the angle. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have substituted linear sensors for the sensors of Berning.
Berning, as modified in view of Johnson and Huissoon, still lacks the magnetoresistive sensor.
Schoenmaker—in the same field of endeavor- describes (¶0029) magnetoresistive linear sensors for measuring angle. This suggests to one of ordinary skill in the art that the linear magnetosresistive sensor is a suitable replacement to the linear angle measuring sensor of Huissoon. Moreover, with the substitution of a magentoresistive linear sensor to measure the angle in place of the angle sensor of Berning, the substituted components would have predictably performed to measure the angle. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have substituted magentoresistive linear sensors for the sensors of Berning. 
With regards to claims 21 and 22: Berning (see, e.g. Berning at col. 8 lines 31-40) describes a frame slope(i.e. inclination)  sensor associated with the frame.

Response to Arguments
Applicant's arguments filed 10/24/22 have been fully considered but they are not persuasive. Applicant’s arguments regarding rationales (C ) and/or (G) are largely moot in view of the newly restated ground of rejection which uses rationale (B) Simple Substitution of One Known Element for Another To Obtain Predictable Results. In this case, Examiner’s position is that simple substitution of a linear magnetoresistive sensor for measuring the angle between parts for the angle sensor of Berning would have been obvious because the substituted components and their functions were known in the art and that one of ordinary skill in the art could have substituted one known element for another with expectation that the results of the substitution would have been predictable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0600-1530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672